 



Exhibit 10.1
 
Employment Agreement
The Princeton Review, Inc.
 
This Employment Agreement (the “Agreement”) is between Michael J. Perik
(“Perik”) and The Princeton Review, Inc. (“TPR”), and is subject to the terms of
the current form of the Executive Compensation Policy Statement, a copy of which
is attached as Exhibit A (the “Policy Statement”) and incorporated herein,
except as expressly modified below. In addition, unless otherwise defined in
this Agreement, terms used in this Agreement shall have the meanings ascribed to
them in The Princeton Review Glossary, a copy of which is attached as Exhibit B
and incorporated herein. This Agreement supersedes any previous employment
agreement between the parties.
 

1.   Job Description:  Perik shall serve as the Chief Executive Officer of TPR,
working full time from TPR’s headquarters. Perik shall devote his full business
energies to the business affairs of TPR. Further, he will use his best efforts,
skill and abilities to promote TPR’s interests in accordance with guidelines,
policies and objectives established by TPR from time to time.   2.   Base
Compensation & Benefits:  TPR shall pay Perik a base salary of $1 per annum.
Perik shall also receive those medical, dental, life insurance and other
benefits made available generally by TPR to “G-0” level executives of TPR.  
3.   Bonus Compensation:  For each calendar year of his employment, Perik shall
be entitled to a performance bonus of up to $875,000 (which amount shall be pro
rated for 2007 and increased annually thereafter by 3% per annum), based on his
attainment of performance metrics established and revised annually by the
Compensation Committee. Each such bonus shall be paid in a combination of cash
and common stock issued pursuant to The Princeton Review 2000 Stock Incentive
Plan (as amended and restated on March 24, 2003 and as may hereafter be amended)
(the “Plan”), with the cash portion being an amount estimated by the parties to
be sufficient to cover the income taxes and other required withholdings payable
by Perik on account of the bonus. Perik shall, however, be solely responsible
for the payment of all such taxes. Each bonus earned by Perik shall be paid to
him within 21/2 months following the end of the calendar year in which the bonus
was earned. The Company shall pay cash compensation to Perik in such amounts and
in such manner as the Company may determine necessary so that Perik will be
deemed an exempt employee for purpose of applicable wage laws.   4.   Stock
Option Award:  Effective on July 22, 2007, subject to approval by the Board of
Directors, TPR shall, as an inducement grant, grant Perik an option to purchase
1,700,000 shares of TPR’s common stock (the “Option Shares”) at a per-share
exercise price equal to the fair market value of a share of TPR common stock on
the effective date of the grant. Subject to Perik’s continued employment with
TPR on each vesting date, Perik’s right to exercise such option shall vest as to
6.25% of the Option Shares on October 31, 2007 and on the last day of every
third month thereafter.   5.   Term:  This Agreement shall be effective as of
July 22, 2007, and the initial term of employment under this Agreement will be
for the period commencing on that date and continuing in effect until July 31,
2011. The initial term of this Agreement shall be extended for successive two
(2) year terms at the end of the initial term and every two years thereafter
(each, including the initial term, a “Term”) unless TPR gives contrary written
notice to Perik at least six months prior to the completion of a Term that the
Agreement shall not be extended (a “Notice Not to Extend”). Notwithstanding the
foregoing, Perik shall be employed at will, and either party may terminate
Perik’s employment with or without Cause at any time. Accordingly, Perik’s
employment may be terminated during a Term by Perik voluntarily or by TPR with
or without Cause in accordance with the Policy Statement.   6.   Severance:  In
the event that Perik’s employment is terminated by TPR without Cause or Perik
terminates his employment due to a material and sustained diminution in his
authority, duties, and responsibilities, then in addition to the payments under
Section 5.1 of the Policy Statement and in lieu of the payments provided under
Sections 5.3 and 5.4 of the Policy Statement (which Sections shall not apply to
Perik in any event), TPR will pay Perik a severance payment of $500,000, or, if
such termination by TPR without Cause occurs within





--------------------------------------------------------------------------------



 



a12 months after a Change of Control, such severance payment shall be
$1,000,000. Any such severance payment shall be paid to Perik in a lump sum,
less taxes and other applicable withholdings, within sixty (60) days after his
termination, provided that Perik shall have first executed and delivered to TPR,
and not revoked, a release agreement in a form acceptable to TPR. 

 

7.   Business Expenses.  TPR shall reimburse Perik or otherwise provide for or
pay all reasonable expenses incurred by him in furtherance of or in connection
with TPR’s business, including cell phone monthly fees and the cost for a high
speed (DSL or cable) internet connection at his primary residence, and such
other expenses as may be incurred in accordance with TPR’s policies or be
approved by the Compensation Committee of the Board of Directors.   8.   Right
to a Vehicle.  TPR shall cover the expenses incurred for Perik to lease a
vehicle for his business use up to a total cost of $600 per month, and for the
reasonable cost of parking at TPR’s offices.

 
Agreed to this 22 day of July, 2007.
 
 
THE PRINCETON REVIEW, INC.
 

         
By:
  /s/ JOHN KATZMAN   /s/ MICHAEL J. PERIK    

 

    Name: John Katzman   Michael J. Perik     Title: Chairman of the Board of
Directors    


 
Signature Page to Michael J. Perik Employment Agreement


2